                       No. 6:15-cr-00006

                  United States of America,
                          Plaintiff,
                             v.
                  Carlos Carreon-Herrada
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

   Before the court is the report and recommendation of
United States Magistrate Judge K. Nicole Mitchell. Doc. 23.
The report addresses defendant’s plea of true to allegation 4
of the government’s petition to revoke defendant’s super-
vised release. Allegation 4 states that defendant violated the
condition of his supervised release prohibiting the use and
possession of any controlled substance, except as prescribed
by a physician.
    On December 5, 2019, Judge Mitchell held a final revoca-
tion hearing. The defendant pleaded “true” to allegation 4.
Judge Mitchell recommends that the court accept the defend-
ant’s plea of true and revoke defendant’s supervised release.
The parties waived their right to file objections to the findings
of fact and recommendation. The defendant additionally
waived his right to be present and speak before the district
judge imposes the recommended sentence. Doc. 22.
    Accordingly, the findings and recommendation are
adopted. The court now accepts defendant’s plea of true to
allegation 4 and revokes defendant’s supervised release.
   The court orders that defendant, Carlos Carreon-Herrada,
be sentenced to 7 months imprisonment, with credit for time
served beginning on September 6, 2019, with no supervised

                                 1
release to follow. The terms and conditions of all monetary
penalties ordered in the original final judgment are incorpo-
rated as if fully set forth herein. The court recommends that
defendant serve his sentence at FCI Seagoville, if available.

                  So ordered by the court on December 11, 2019.



                                  J. C AMPBELL B ARKER
                                United States District Judge




                            -2-
